DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 06, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10729581, USPN 10052228, and USPN 9119699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly disclose or suggest a controller for controlling a pressurized irrigation fluid source based on an estimated flow value modified by a compensation factor, the compensation based on compression of the irrigation sleeve that restricts flow of irrigation fluid, in combination with the other limitations of independent claim 1. 
The closest prior art of record, Morgan et al. (WO 02/017833) in view of Cull et al. (US 2010/0145302), discloses a controller which controls the pressurized irrigation fluid source based on an estimated flow value modified by a compensation factor, but does not teach that the compensation factor based on compression of the irrigation sleeve that restricts flow of irrigation fluid. Cull discloses that both sleeve size and incision size are factored in when calculating intraocular pressure, but does not relate these factors to compression of the irrigation sleeve. The prior art does not teach or suggest an equation or procedure to relate sleeve size and incision size directly to compression of the irrigation sleeve. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783